Citation Nr: 1613025	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bronchus/bronchitis, claimed as a result of exposure to herbicides.  

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for asthma to include as a result of exposure to asbestos or secondary to gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for arthritis of the hands, back, knees, and feet, to include as a result of exposure to herbicides.

7.  Entitlement to an increased disability rating in excess of 10 percent for hiatal hernia with gastritis.  
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was previously denied service connection for asthma in a March 2007 Board decision.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, this claim must be considered as a petition to reopen, and the Board has recharacterized the issue to reflect this jurisdictional issue.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in July 2015.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran was accompanied by a representative of a Veterans Service Organization (VSO) other than his previously appointed representative Disabled American Veterans (DAV).  In December 2015, DAV contacted the Veteran and clarified that it was his desire to not have another hearing before the Board accompanied by a representative from DAV.  

Following the Board hearing, the Veteran submitted additional pertinent evidence in support of his appeal.  He waived initial RO jurisdiction of this evidence in January 2016 (and again in March 2016).  Therefore, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  See Board Hr'g Tr. 12-13.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for bronchus/bronchitis and arthritis; claim to reopen for asthma; claim for an increased rating for hiatal hernia with gastritis; and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2015 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of diabetes mellitus, erectile dysfunction, and hypertension is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified at the Board hearing that he wished to withdraw his appeal concerning the issues of service connection for diabetes mellitus, erectile dysfunction, and hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal concerning those issues, and they are dismissed.

The Board recognizes that the Veteran's representative submitted further argument concerning these issues in March 2016.  The withdrawal was explicit and unambiguous.  Although he was not assisted by a representative from his appointed VSO, there is no indication that he was ineffectively represented or otherwise withdrawing those issues without a full understanding of the consequences of such action on his part.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, the appeal withdrawal was effective when received by the Board at the hearing.  See 38 C.F.R. § 20.204(b)(3).  The representative's March 2016 argument is outside the time period to reinstate the appeal.  See 38 C.F.R. § 20.204(c) (2015).   


ORDER

The appeal regarding the issue of service connection for diabetes mellitus is dismissed.

The appeal regarding the issue of erectile dysfunction is dismissed.

The appeal regarding the issue of hypertension is dismissed.


REMAND

The claims of service connection for bronchus/bronchitis and arthritis; whether new and material evidence has been received to reopen the claim for asthma; and the claim for an increased rating must be remanded to obtain missing VA medical records.  The claim for an increased rating and TDIU must also be remanded to obtain a new VA examination.  

Specifically, the Veteran testified at his Board hearing that he had treatment for his asthma at the Austin VA facility, Temple VA facility, St. David's clinic, and an allergy specialist.  See Board Hr'g Tr. 30-31, 38.  He testified that he had treatment for arthritis only at the Austin VA.  See Board Hr'g Tr. 58.  

With regard to his hiatal hernia, the Veteran testified that he had treatment with "a pile of doctors," including at VA and outside VA with Dr. Pruitt.  See Board Hr'g Tr. 8.  

Then, the Veteran wrote in July 2015, immediately after the hearing that he wanted his VA records from Temple and Austin to be obtained since February 14, 2014.  

The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  

Accordingly here, his entire VA medical records must be obtained.  Similarly, the Veteran submitted some medical records from St. David's in January 2016.  However, he should be given the opportunity to obtain any further private (non-VA) medical records for review or request VA to obtain them on his behalf.  

With specific regard to the claim for an increased rating, the claim must be remanded to obtain a new VA examination.  At his July 2015 Board hearing, the Veteran indicated that the condition had worsened since last examined by VA in March 2009.  See Board Hr'g Tr. 3.  In light of these contentions, a remand is necessary to arrange for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) records from health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at St. Davis and with Dr. Pruitt.  

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those dated from 1990 to 1998, and since February 2014.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  The Veteran has identified VA treatment at the VA facilities in Austin and Temple during these time periods.

3.  Develop and adjudicate the raised claim for TDIU, to include providing the Veteran a VA Form 21-8940.

4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected hiatal hernia with gastritis condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's hiatal hernia with gastritis condition.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairment on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.
  
Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


